Citation Nr: 0727965	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure.  

2.  Entitlement to an increased rating for recurrent back 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION 

The veteran served on active duty from September 1968 to 
September 1972.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issue of entitlement to service connection for type II 
diabetes mellitus, claimed as due to herbicide exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected recurrent back strain is 
manifested by complaints of chronic pain and occasional 
spasms, but there is no evidence of unfavorable ankylosis of 
any part of the spine, intervertebral disc syndrome (IDS), or 
any associated neurological abnormalities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected recurrent back strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5284-5295 (effective before September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective as 
of September 26, 2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for the veteran's back disability has been 
in effect for over three decades.  See October 1972 rating 
decision.  He was originally granted service connection for 
recurrent back strain with a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, effective 
September 11, 1972.  The disability was subsequently assigned 
a noncompensable rating, but the 10 percent rating was 
reinstated shortly thereafter under DC 5292.  See January 
1975 and November 1975 rating decisions.  In response to the 
veteran's other claims for increased rating, the RO first 
assigned a 20 percent evaluation and later assigned a 40 
percent evaluation, both pursuant to DC 5295 with an 
effective date of October 16, 1991.  See June 1997 
supplemental statement of the case (SSOC); October 1997 
rating decision; September 1999 rating decision.  

The Board notes that the veteran is also in receipt of 
separate ratings for arthritis of the dorsal spine under 
38 C.F.R. § 4.71a, DCs 5003-5291 (10 percent effective 
October 16, 1991) and for a cervical spine condition under 
38 C.F.R. § 4.71a, DC 5290 (noncompensable from October 16, 
1991; 10 percent effective April 30, 2001).  See June 1997 
SSOC; October 1997 and April 1999 rating decisions.  Neither 
of these disabilities is on appeal.  

The veteran contends that he is entitled to a higher rating 
because his spinal condition has worsened, as evident on 
recent magnetic resonance imaging (MRI).  He asserts that his 
condition is a progressively degenerating and highly 
disabling disease and that he must utilize the aid of a cane 
and, occasionally, a mobilized cart.  The veteran reports 
daily pain and back spasms once a month.  He also indicates 
that his back disability has caused problems at work because 
he has to wear a neck collar and a foot immobilizer, which 
prohibit him from performing certain tasks.  See April 2001 
statement in support of claim; April 2002 notice of 
disagreement (NOD); September 2004 VA Form 9; January 2007 
hearing transcript.  

While this claim was pending, the criteria for evaluating 
spinal disabilities were amended, effective September 23, 
2002 and September 26, 2003.  See 67 Fed. Reg. 54, 345-54, 
349 (2002) and 68 Fed. Reg. 51, 454-51, 458 (2003), 
respectively.  The amendment effective September 23, 2002 
concerned revisions to old DC 5293, which provided the 
criteria for IDS.  The current version of the revised 
criteria, which evaluate various types of spine disabilities, 
is found in 38 C.F.R. § 4.71a, DCs 5235-5243 (2006).  Both 
the old and new criteria apply, but the substantive new 
criteria cannot be applied before their effective date of 
September 26, 2003.  In light of these amendments, the Board 
evaluates the claim in accordance with the effective dates of 
the rating criteria, before and as of September 26, 2003, as 
follows:

A.	Increased rating based on criteria in effect before 
September 26, 2003

Prior to September 23, 2002, DC 5293 provided one rating 
criteria for both orthopedic and neurological manifestations 
of IDS.  Under this diagnostic code, a 60 percent evaluation 
was assigned for pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
on motion and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc, little intermittent relief.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002).  From September 2002 until a 
subsequent amendment in September 2003, DC 5293 provided a 60 
percent rating for IDS with incapacitating episodes having a 
total duration of a minimum six weeks during the past one 
year.  See 38 C.F.R. § 4.71a (2003) and 67 Fed. Reg. at 
54,349 (2002).  An "incapacitating episode" contemplates 
acute signs and symptoms due to IDS that requires bed rest 
and treatment ordered by a physician.  See Note (1), 38 
C.F.R. § 4.71a, DC 5293 (2003).  Pursuant to the September 
2002 amendments, orthopedic and neurological manifestations 
were to be evaluated separately using the criteria for the 
most appropriate orthopedic and neurologic diagnostic 
code(s).  See Note (2), 38 C.F.R. § 4.71a, DC 5293 (2003).  

Other old criteria in effect prior to the September 2002 and 
September 2003 amendments also permitted schedular ratings 
higher than 40 percent.  DCs 5285 and 5286 provided 60 and 
100 percent ratings for fracture of the vertebra (depending 
on severity) and complete bony fixation (ankylosis) of the 
spine (depending on severity and whether ankylosis is 
favorable or unfavorable), respectively, and DC 5289 
permitted a 50 percent rating for unfavorable ankylosis of 
the lumbar spine.  These diagnostic codes are not applicable 
to the current situation, however, as there is no evidence 
that the veteran had a fractured vertebra or ankylosis of any 
portion of the spine.  

There is also no evidence of record that the veteran suffered 
from pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy to support a rating higher than 40 percent 
for combined orthopedic and neurological manifestations under 
old DC 5293 prior to September 23, 2002.  Nor is there 
evidence to support a rating higher than 40 percent between 
September 23, 2002 and September 26, 2003 for orthopedic 
manifestations alone, as there is no evidence that the 
veteran was suffering from IDS with incapacitating episodes 
having a total duration of a minimum six weeks during the 
past one year.  See VA treatment records; VA compensation and 
pension (C&P) spine examinations dated February 2002 and 
December 2002; December 2002 VA C&P general medical 
examination.  

        B.	Increased rating based on criteria in effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51, 
454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, DC 
5235-5243 (2006).  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  

Under DCs 5235-5242, ratings in excess of 40 percent are 
allowed for unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent) and for unfavorable ankylosis of the 
entire spine (100 percent).  Any associated objective 
neurological abnormalities including, but not limited to, 
bowel or bladder impairment, are to be rated separately from 
orthopedic manifestations under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a (2006), Note (1).  

Under the new criteria, IDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, which is the same formula as found 
in 38 C.F.R. § 4.71a, DC 5293 (2003).  The definition of an 
incapacitating episode remains the same as it was prior to 
the September 26, 2003 amendments.  See 38 C.F.R. § 4.71a, DC 
5293 (2003), Note (1).  

The evidence of record since the September 26, 2003 
amendments also does not merit a rating in excess of 40 
percent for service-connected recurrent back strain under DCs 
5235-5242.  There is no evidence of record that the veteran's 
spine, to include the thoracolumbar spine, has ankylosis of 
any kind and the evidence remains devoid of any references to 
IDS with incapacitating episodes having a total duration of a 
minimum six weeks during the past one year.  There is also no 
indication that bed rest and treatment have been ordered by a 
physician.  See November 2003 and October 2005 VA C&P spine 
examination reports; VA records.  As such, a rating in excess 
of 40 percent is not warranted under the new rating criteria.  

The Board has also considered whether the veteran manifests 
any associated objective neurological abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See Note (2), 38 C.F.R. § 4.71a, DC 5293 (2003); Note 
(1) 38 C.F.R. § 4.71a (2006).  The record contains multiple 
references to bilateral mild foot drop and right peroneal 
neuropathy.  See e.g., June 2003 neurology outpatient consult 
and primary care outpatient notes.  During an August 2003 VA 
C&P peripheral nerves examination, sensory examination 
revealed diminished pinprick sensation over bilateral feet 
and bilateral lateral legs, gait steppage was consistent with 
left foot drop, and an impression of chronic spondylotic low 
back pain, mid back pain and left foot drop with a right 
peroneal neuropathy was made.  The VA examiner opined that 
the veteran's neuropathies are associated with his diabetes 
mellitus, and several other examiners have related these 
diagnosed neurological abnormalities to the veteran's 
diabetes mellitus rather than his service-connected back 
condition.  See id.; see also January 2005 and November 2006 
neurology outpatient consult notes (bilateral mild foot drop 
likely related to diabetic neuropathy).  In light of these 
findings, a separate rating is not warranted for any 
neurological impairment as due to the service-connected back 
disability-.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the February 2002 VA spine examination, the examiner 
noted that the veteran complained of pain from the onset to 
the completion of the motion of his back.  Since then, VA 
examiners have reported that the veteran is additionally 
limited by pain, weakness and lack of endurance.  See 
December 2002, November 2003 and October 2005 VA C&P spine 
examination reports.  Although the Board recognizes the 
limitation of function consistently exhibited by the veteran, 
and acknowledges that the veteran retired from his job on 
disability, it finds that the assignment of a 40 percent 
rating contemplates such functional loss and that a higher 
rating is not warranted under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision from which this 
appeal arises, the veteran was advised of the necessary 
evidence to substantiate his claim for increased rating; that 
the RO would assist him in obtaining additional information 
and evidence; and the responsibilities on both his part and 
VA's in developing the claim.  See February 2002 letter.  He 
was later informed of the need to provide any evidence in his 
possession that pertains to the claim in a September 2004 
statement of the case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection in a March 2006 notice letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's private and VA medical records have 
been obtained and he was afforded several VA examinations in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

A disability evaluation in excess of 40 percent for recurrent 
back strain is denied.  


REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claim for type II diabetes 
mellitus due to herbicide exposure.  Such development would 
ensure that his due process rights, including those 
associated with the duties to notify and assist, are met.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

The sole basis of the veteran's claim for service connection 
for type II diabetes mellitus is due to his claimed exposure 
to herbicides.  He contends that this exposure occurred 
during his tour of duty in Korea while he was stationed at 
Osan Air Force Base between 1969 and 1970.  The veteran 
reports that he was assigned to the 6314th Transportation 
Squad as a packing specialist, with duties to include the 
preparation and packaging of shipments.  He contends that 
among the many items he came across were 55 gallon drums of 
chemicals that were shipped to Vietnam, many of which leaked 
during the summer.  The veteran asserts that on one occasion, 
the cap blew off of a drum and chemicals got onto his face 
and hands, which resulted in him being taken to the base 
hospital to receive a special chemical wash.  See December 
2003 VA Form 21-4138; September 2004 NOD; April 2005 VA Form 
9; January 2007 hearing transcript.  

The veteran's DD 214 indicates that he had one year of 
foreign and/or sea service during active duty and served in 
Korea, but not Vietnam or Indochina.  His personnel records 
reveal that he departed for Korea on May 2, 1969 and worked 
as a packing and crating specialist at Osan Air Base from May 
5, 1969 until sometime prior to June 25, 1970.  See Airman 
Military Record; chronological listing of service.  An Airman 
Performance Report reflecting a period of supervision between 
January 20, 1970 and May 26, 1970 indicates that the veteran 
processed high priority shipments and items of various nature 
that required special handling.  
The Board notes that the RO submitted a request to the 
National Personnel Records Center (NPRC) to furnish any 
documents showing exposure to herbicides on December 16, 
2003.  Shortly after the submission of this request to the 
NPRC, the RO received a statement from the veteran in which 
he described the circumstances of his alleged exposure to 
herbicides in Korea for the first time.  This statement was 
received on December 30, 2003.  See VA Form 21-4138.  The 
NRPC's January 5, 2004 response indicated that there was no 
record of exposure to herbicides.  

Applicable law provides that a veteran is presumed to have 
been exposed to herbicide agents if he served in the Republic 
of Vietnam during the period between January 9, 1962 and May 
7, 1975.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  If this requirement is met, service 
connection on a presumptive basis will be warranted for type 
II diabetes mellitus if manifest to a compensable degree at 
any time after service.  38 C.F.R. § 3.309(e) (2006).  The 
Department of Defense (DOD) has also acknowledged that 
herbicides were used in Korea from April 1968 through July 
1969 along an area of the Demilitarized Zone (DMZ), such that 
the Veterans Benefits Administration (VBA) has advised that 
if a veteran was so exposed, the presumptions found in 38 
C.F.R. § 3.309(e) would apply.  See e.g., VHA Directive 2000-
027 (September 5, 2000).  

The veteran has not claimed that he was exposed to herbicides 
in Vietnam or along the DMZ in Korea.  As such, these 
provisions are not applicable to the instant case.  He is not 
precluded, however, from establishing entitlement to service 
connection with proof of actual direct causation.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, VA has 
a duty to assist the veteran by attempting to verify his 
claimed exposure to herbicides when he was on active duty.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
Vietnam or along the DMZ in Korea.  See VA's Adjudication 
Procedure Manual, M21-1MR, IV.ii.2.C.  This procedure 
requires (1) asking the veteran for the approximate dates, 
location, and nature of the alleged exposure; (2) furnishing 
the veteran's detailed description of exposure to 
Compensation and Pension (C&P) Service; and (3) requesting a 
review of the DOD's inventory of herbicide operations to 
determine whether herbicides were used as alleged.  If C&P 
Service's review confirms that herbicides were used as 
alleged, then a determination must be made as to whether 
service connection is in order.  If C&P Service's review does 
not confirm that herbicides were used as alleged, then a 
request should be sent to the Joint Services Records Research 
Center (JSRRC) for verification of exposure to herbicides.  

The Board acknowledges that the RO submitted a request to the 
NPRC to determine whether there were any documents showing 
the veteran was exposure to herbicides.  This submission, 
however, was made well before the veteran's December 2003 VA 
Form 21-4138 was received, and did not include the details as 
presented by the veteran.  As the procedures found in VA's 
Adjudication Procedure Manual at M21-1MR, IV.ii.2.C have not 
been conducted, the veteran's claim must be remanded for 
compliance with these procedures.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the veteran was 
exposed to herbicides in Korea as 
alleged, pursuant to VA's Adjudication 
Procedure Manual, M21-1MR, IV.ii.2.C.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a SSOC 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


